DISMISS; Opinion Filed October 21, 2015.




                                             In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      No. 05-14-01454-CV

                      JOHNNY PAUL RIVERS, Appellant
                                   V.
             DALLAS COUNTY AND CITY OF DALLAS, TEXAS, Appellees

                      On Appeal from the 193rd Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. TX-13-50088

                             MEMORANDUM OPINION
                            Before Justices Lang, Evans, and Whitehill
                                    Opinion by Justice Evans
       Appellant, representing himself without an attorney, timely filed this appeal from the trial

court’s adverse judgment in an action for unpaid property taxes. Appellant then filed his pro se

brief on February 20, 2015. By letter dated April 28, 2015, the Clerk of the Court notified

appellant that his brief was deficient and did not comply with the briefing requirements of Rule

38.1 of the Texas Rules of Appellate Procedure. Among other things, the letter informed

appellant that the brief:    (1) did not contain a concise statement of the case, course of

proceedings, and trial court disposition supported by record references, (2) did not concisely

state all issues or points presented for review, (3) did not contain a concise statement of facts

supported by record references, (4) did not contain appropriate citations to the record or legal

authorities in the argument, (5) did not contain a proper certificate of service, and (6) one or

more identified items were omitted from the appendix. The letter instructed appellant to file an
amended brief correcting all outlined deficiencies within ten days.      Appellant was further

instructed that failure to correct the deficiencies would result in the dismissal of his appeal

without further notice. See TEX. R. APP. P. 38.8 (a)(1), 42.3(b), (c).

       To date, appellant has not filed an amended brief. Accordingly, we dismiss this appeal.

See id. 42.3(b),(c); 43.2(f); Bolling v. Farmers Branch Indep. Sch. Dist., 315 S.W.3d 893, 895–

96 (Tex. App.—Dallas 2010, no pet.); Newman v. Clark, 113 S.W.3d 622, 623 (Tex. App.—

Dallas 2003, no pet.) (per curiam).




                                                      /David W. Evans/
                                                      DAVID EVANS
                                                      JUSTICE
141454F.P05




                                                –2–
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

JOHNNY PAUL RIVERS, Appellant                      On Appeal from the 193rd Judicial District
                                                   Court, Dallas County, Texas
No. 05-14-01454-CV         V.                      Trial Court Cause No. TX-13-50088
                                                   Opinion delivered by Justice Evans, Justices
DALLAS COUNTY and CITY OF                          Lang and Whitehill participating.
DALLAS, TEXAS, Appellees

       In accordance with this Court’s opinion of this date, the appeal is DISMISSED.

        It is ORDERED that appellee Dallas County and City of Dallas, Texas recover their
costs of this appeal from appellant Johnny Paul Rivers.


Judgment entered this 21st day of October, 2015.




                                             –3–